 



Exhibit 10.5
March 27, 2006
Joseph S. Durko
3890 Elder Road South
West Bloomfield, MI 48324-2537
Dear Joseph:
On behalf of Standard Microsystems Corporation (the “Company” or “SMSC”), I am
pleased to offer you employment as follows:

  •   Your position on the first date of your employment with SMSC shall be Vice
President and Controller.     •   On May 16, 2006 you shall also be appointed as
the Chief Accounting Officer of the Company.     •   Annual Base Salary:
$215,000     •   Annual Incentive Bonus Target: $85,000. Your incentive bonus
target for the Company’s fiscal year ending February 28, 2007 will be prorated
based on the number of days employed by the Company during fiscal year 2007.
Generally, one-half of any bonus is paid in cash and one half is paid as a
restricted stock award vesting 25% after each of the first two years after the
date of the grant and the remaining 50% after the third year from the date of
the grant.     •   SMSC Stock Option: 40,000 shares vesting in equal annual
increments over 5 years.     •   Relocation Assistance: The Company will
reimburse or pay on your behalf reasonable relocation costs in connection with
moving your family residence from West Bloomfield, Michigan to Long Island, New
York (the “Close”) by September 1, 2006. Reasonable relocation costs shall
include normal closing costs on the sale of your residence in West Bloomfield
that are legally or customarily the responsibility of the seller; normal closing
costs on the purchase of your new residence on Long Island that are legally or
customarily the responsibility of the buyer; the reasonable cost of transporting
ordinary household goods and personal belongings from West Bloomfield to Long
Island; and reasonable travel costs for you and the members of your immediate
family from West Bloomfield to Long Island. You will also be protected for
duplicate housing expense such that the Company will reimburse the lower of the
carrying costs of your home in

Joseph Durko

1



--------------------------------------------------------------------------------



 



West Bloomfield and your new home on Long Island. You will use best efforts to
minimize the period during which duplicate costs are incurred and inform me
regarding progress once this period extends beyond six months. In addition, the
Company will fully tax protect reportable, non-deductible income resulting from
relocation payments to you or on your behalf. In the event you voluntarily leave
the Company’s employ on or before one year from the first date of your
employment, you will be required to immediately pay to the Company the total of
the relocation costs paid to you or on your behalf, including tax protection
payments, which were reportable income to you. In the event you voluntarily
resign from the Company after one completed year of service with the Company but
before the second anniversary of your first date of employment, you will be
required to immediately pay to the Company one half of the total of the
relocation costs paid to you or on your behalf, including tax protection
payments, which were reportable income to you..

  •   Hire-On Bonus: $15,000. This bonus will be paid to you on your hire date.
    •   Vacation time to be accrued initially at the rate of 20 days per year.  
  •   Paid holidays will be according to the Company’s holiday schedule for U.S.
employees.     •   You will be eligible to participate in all other benefits
programs offered to similarly situated employees in New York.     •   You will
be eligible for the Executive Severance Benefit under the SMSC Severance Plan
(the “Plan”), a copy of which is enclosed, but with a benefit equal to
12 months’ salary upon the occurrence of required “Relocation” as defined in
Section 9(a) of the Plan, “Other Events” as defined in Section 9(c) of the Plan,
or “Change in Control” as defined in Section 9(b) of the Plan.     •   You will
be indemnified by agreement in the same manner as other indemnified corporate
officers.     •   This offer is subject to the approval of the Compensation
Committee of the Company or a majority of the independent directors of the
Company.

This offer is valid until March 30, 2006 and is contingent upon verification of
your academic and professional credentials.
Your eligibility to participate in the various compensation and benefits plans
offered by the Company is subject to your compliance with the terms of each
plan, which may be changed by the Company from time to time.
A basic philosophy of SMSC is that we depend upon our employees to succeed. We
therefore want our relationship to be one of long-standing, which offers you the
opportunity to effectively use your skills and successfully service our
customers’ needs. We are confident that you will perform satisfactorily and
follow our policies and procedures. Our objective has always been to
Joseph Durko

2



--------------------------------------------------------------------------------



 



provide employees with career opportunities; however, this will be influenced by
your performance and SMSC’s success in the marketplace. Changes in the economy,
our markets and technology will continue to occur; therefore, notwithstanding
the fact that we are a career employee oriented Company, this offer of
employment should not be construed as a contract or a commitment that your
employment will continue for a specific period of time.
Enclosed is a copy of an Employee Agreement for your review. You will be
requested to sign an original Employee Agreement with the applicable information
filled in the spaces on the Agreement at the time of your benefits orientation;
however the terms and conditions of this offer shall not be cancelled or
modified by that Employee Agreement.
If you accept this offer, we would like you to start work on March 27, 2006.
We look forward to having you with us for what I am confident will be a mutually
beneficial association. In the meantime, if you have any questions, please do
not hesitate to contact me.

            Sincerely,
      By:   /s/ David Smith         (signature)        David Smith
Senior Vice President and Chief Financial Officer     

Encl.
Agreed and accepted.

     
SIGNATURE:
  By:/s/ Joseph S. Durko
 
   
 
  (signature)
DATE:
  March 27, 2006
 
   
 
   
STARTING DATE:
  March 27, 2006
 
   
 
   
BIRTH DATE:
   
 
   
 
   
SOCIAL SECURITY NO:
   
 
   
 
   
MARITAL STATUS:
   
 
   

Joseph Durko

3